DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the range is longer than 150 words. Therefore, the correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-22 of U.S. Patent No. 10,869,364 to Logothetis et al (hereinafter Logothetis) in view of US Pub. 2020/0077412 to Har-Zion et al. (hereinafter Har-Zion).

Instant application claim 1:                              Logothetis claim 1:
An apparatus comprising:

An apparatus comprising: 

a plurality of antenna elements to support radio frequency (RF) communication over a communication link using a plurality of frequency channels;

a plurality of antenna elements to support radio frequency (RF) communication over a communication link using a plurality of frequency channels; 

a plurality of RF processing circuits for processing RF signals;

a plurality of RF processing circuits for processing RF signals; 

configuration circuitry to apply a selected configuration from a plurality of different configurations, each configuration identifying which RF processing circuit each antenna element is coupled to, and which frequency channel is allocated to each RF processing circuit, wherein the plurality of configurations includes at least one given configuration that identifies, for an uplink communication, multiple RF processing circuits that are allocated the same frequency channel, and are to be used for transmission of RF signals;

configuration circuitry to apply a selected configuration from a plurality of different configurations, each configuration identifying which RF processing circuit each antenna element is coupled to, and which frequency channel is allocated to each RF processing circuit; 

the configuration circuitry being arranged to employ a reinforcement learning process in order to dynamically alter which of the plurality of different configurations to apply 
maintaining a future rewards record having a plurality of entries, each entry being arranged to maintain, for an associated combination of link state and configuration, an estimated future rewards indication determined using a discounted rewards mechanism;






employing a selection policy to select a configuration for a current link state;

observing a new reward that is dependent on how the selected configuration alters a chosen performance metric for the communication link; and

observing a new reward that is dependent on how the selected configuration alters a chosen performance metric for the communication link; and 

updating the estimated future rewards indication in the associated entry of the future rewards record in dependence on the new reward, the updating comprising, when the associated entry is first encountered following a reset event, storing in the associated entry a predicted estimated future rewards indication generated by assuming, when using the discounted rewards mechanism, that all rewards that will be used in future to update the estimated future rewards indication in the associated entry will have the same value as the new reward.

updating the estimated future rewards indication in the associated entry of the future rewards record in dependence on the new reward, the updating comprising, when the associated entry is first encountered following a reset event, storing in the associated entry a predicted estimated future rewards indication generated by assuming, when using the discounted rewards mechanism, that all rewards that will be used in future to update the estimated future rewards indication in the associated entry will have the same value as the new reward.



Logothetis may not explicitly teach or disclose wherein the plurality of configurations includes at least one given configuration that identifies, for an uplink communication, multiple RF processing circuits that are allocated the same frequency channel, and are to be used for transmission of RF signals.
However, Har-Zion teaches or discloses wherein the plurality of configurations includes at least one given configuration that identifies, for an uplink communication, multiple RF a wireless device comprises multiple RF chains operating in multiple respective predefined RF bands, wherein at least one RF chain is configurable to operate at a RF band selected from among the multiple predefined RF bands, and one or more processing modules configurable to process baseband signals communicated with the multiple RF chains. The processor may allocate a RF chain to the given RF band or de-allocate a RF chain from the given RF band. The WLAN device applies beamforming in a given RF band using multiple RF chains (or antennas). The number of RF chains assigned to the given RF band may be modified by the processor for achieving a desired transmission pattern).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus and method for configuring a communication link of Logothetis by including wherein the plurality of configurations includes at least one given configuration that identifies, for an uplink communication, multiple RF processing circuits that are allocated the same frequency channel, and are to be used for transmission of RF signals suggested by Har-Zion. This modification would provide for dynamic reconfiguration of a wireless device communication concurrently over multiple frequency bands. This approach allows flexible adaptation of the wireless device resources to varying conditions and operational requirements.

Instant application claim 24:                            Logothetis claim 21:
A method of operating an apparatus having a plurality of antenna elements to support radio frequency (RF) communication over a communication link using a plurality of 




wherein the plurality of configurations includes at least one given configuration that identifies, for an uplink communication, multiple RF processing circuits that are allocated the same frequency channel, and are to be used for transmission of RF signals;

employing configuration circuitry to apply a selected configuration from a plurality of different configurations, each configuration identifying which RF processing circuit each antenna element is coupled to, and which frequency channel is allocated to each RF processing circuit; 


causing the configuration circuitry to employ a reinforcement learning process in order to dynamically alter which of the plurality of different configurations to apply as a currently selected configuration, the reinforcement learning process comprising:

causing the configuration circuitry to employ a reinforcement learning process in order to dynamically alter which of the plurality of different configurations to apply as a currently selected configuration, the reinforcement learning process comprising:
maintaining a future rewards record having a plurality of entries, each entry being arranged to maintain, for an associated combination of link state and configuration, an estimated future rewards indication determined using a discounted rewards mechanism;

maintaining a future rewards record having a plurality of entries, each entry being arranged to maintain, for an associated combination of link state and configuration, an estimated future rewards indication determined using a discounted rewards mechanism; 

employing a selection policy to select a configuration for a current link state;
employing a selection policy to select a configuration for a current link state; 

observing a new reward that is dependent on how the selected configuration alters a chosen performance metric for the communication link; and 

observing a new reward that is dependent on how the selected configuration alters a chosen performance metric for the communication link; and
updating the estimated future rewards indication in the associated entry of the future rewards record in dependence on the new 




Logothetis may not explicitly teach or disclose wherein the plurality of configurations includes at least one given configuration that identifies, for an uplink communication, multiple RF processing circuits that are allocated the same frequency channel, and are to be used for transmission of RF signals.
However, Har-Zion teaches or discloses wherein the plurality of configurations includes at least one given configuration that identifies, for an uplink communication, multiple RF processing circuits that are allocated the same frequency channel, and are to be used for transmission of RF signals (see paragraph [0018], [0019], [0077], [0078], [0079], and [0080], a wireless device comprises multiple RF chains operating in multiple respective predefined RF bands, wherein at least one RF chain is configurable to operate at a RF band selected from among the multiple predefined RF bands, and one or more processing modules configurable to process baseband signals communicated with the multiple RF chains. The processor may allocate a RF chain to the given RF band or de-allocate a RF chain from the given RF band. The WLAN device applies beamforming in a given RF band using multiple RF chains (or antennas). The number of RF chains assigned to the given RF band may be modified by the processor for achieving a desired transmission pattern).


Instant application claim 25:                            Logothetis claim 22:
An apparatus comprising:

An apparatus comprising: 

a plurality of antenna element means for supporting radio frequency (RF) communication over a communication link using a plurality of frequency channels;

a plurality of antenna element means for supporting radio frequency (RF) communication over a communication link using a plurality of frequency channels; 

a plurality of RF processing means for processing RF signals;

a plurality of RF processing means for processing RF signals; 

configuration means for applying a selected configuration from a plurality of different configurations, each configuration identifying which RF processing means each antenna element means is coupled to, and which frequency channel is allocated to each RF processing means, wherein the plurality of configurations includes at least one given configuration that identifies, for an uplink communication, multiple RF processing means that are allocated the same frequency channel, and are to be used for transmission of RF signals;

configuration means for applying a selected configuration from a plurality of different configurations, each configuration identifying which RF processing means each antenna element means is coupled to, and which frequency channel is allocated to each RF processing means; 



the configuration means for employing a reinforcement learning process in order to dynamically alter which of the plurality of different configurations to apply as a currently selected configuration, the reinforcement learning process comprising: 

maintaining a future rewards record having a plurality of entries, each entry being arranged to maintain, for an associated combination of link state and configuration, an estimated future rewards indication determined using a discounted rewards mechanism;

maintaining a future rewards record having a plurality of entries, each entry being arranged to maintain, for an associated combination of link state and configuration, an estimated future rewards indication determined using a discounted rewards mechanism; 

employing a selection policy to select a configuration for a current link state;
observing a new reward that is dependent on how the selected configuration alters a chosen performance metric for the communication link; and

employing a selection policy to select a configuration for a current link state; observing a new reward that is dependent on how the selected configuration alters a chosen performance metric for the communication link; and 

updating the estimated future rewards indication in the associated entry of the future rewards record in dependence on the new reward, the updating comprising, when the associated entry is first encountered following a reset event, storing in the associated entry a predicted estimated future rewards indication generated by assuming, when using the discounted rewards mechanism, that all rewards that will be used in future to update the estimated future rewards indication in the associated entry will have the same value as the new reward.

updating the estimated future rewards indication in the associated entry of the future rewards record in dependence on the new reward, the updating comprising, when the associated entry is first encountered following a reset event, storing in the associated entry a predicted estimated future rewards indication generated by assuming, when using the discounted rewards mechanism, that all rewards that will be used in future to update the estimated future rewards indication in the associated entry will have the same value as the new reward.



 
Logothetis may not explicitly teach or disclose wherein the plurality of configurations includes at least one given configuration that identifies, for an uplink communication, multiple RF processing circuits that are allocated the same frequency channel, and are to be used for transmission of RF signals.
a wireless device comprises multiple RF chains operating in multiple respective predefined RF bands, wherein at least one RF chain is configurable to operate at a RF band selected from among the multiple predefined RF bands, and one or more processing modules configurable to process baseband signals communicated with the multiple RF chains. The processor may allocate a RF chain to the given RF band or de-allocate a RF chain from the given RF band. The WLAN device applies beamforming in a given RF band using multiple RF chains (or antennas). The number of RF chains assigned to the given RF band may be modified by the processor for achieving a desired transmission pattern).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus and method for configuring a communication link of Logothetis by including wherein the plurality of configurations includes at least one given configuration that identifies, for an uplink communication, multiple RF processing circuits that are allocated the same frequency channel, and are to be used for transmission of RF signals suggested by Har-Zion. This modification would provide for dynamic reconfiguration of a wireless device communication concurrently over multiple frequency bands. This approach allows flexible adaptation of the wireless device resources to varying conditions and operational requirements.


As to claim 2, this claim is fully disclosed in Logothetis claim 1.
As to claim 3, this claim is fully disclosed in Logothetis claim 1. 
As to claim 4, this claim is fully disclosed in Logothetis claim 1. 
 As to claim 5, this claim is fully disclosed in Logothetis claim 2. 
As to claim 6, this claim is fully disclosed in Logothetis claim 3. 
As to claim 7, this claim is fully disclosed in Logothetis claim 4. 
As to claim 8, this claim is fully disclosed in Logothetis claim 5. 
As to claim 9, this claim is fully disclosed in Logothetis claim 6. 
As to claim 10, this claim is fully disclosed in Logothetis claim 7. 
As to claim 11, this claim is fully disclosed in Logothetis claim 8. 
As to claim 12, this claim is fully disclosed in Logothetis claim 9. 
As to claim 13, this claim is fully disclosed in Logothetis claim 10. 
As to claim 14, this claim is fully disclosed in Logothetis claim 11. 
As to claim 15, this claim is fully disclosed in Logothetis claim 12. 
As to claim 16, this claim is fully disclosed in Logothetis claim 13. 
As to claim 17, this claim is fully disclosed in Logothetis claim 14. 
As to claim 18, this claim is fully disclosed in Logothetis claim 15. 
As to claim 19, this claim is fully disclosed in Logothetis claim 16. 
As to claim 20, this claim is fully disclosed in Logothetis claim 17. 
As to claim 21, this claim is fully disclosed in Logothetis claim 18. 
As to claim 22, this claim is fully disclosed in Logothetis claim 19. 
As to claim 23, this claim is fully disclosed in Logothetis claim 20. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 03/10/2022

/PHIRIN SAM/Primary Examiner, Art Unit 2476